DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March, 2021 has been entered.
 
Election/Restrictions
Applicants elected group I (compositions) and a composition comprising SEQ ID 10 and a peptide with an RGD sequence with traverse in the reply filed on 30 Dec, 2019.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 7 Feb, 2020.
Applicants have requested that the withdrawn claims be rejoined, arguing that the claims have unity of invention.  This matter was closed in first office action posted 7 Feb, 2020.  Please note that, upon a determination of allowability, the withdrawn claims will be considered for rejoinder based on the criteria listed in MPEP 821.04.

Claims Status
Claims 1, 6, 7, 20, 21, and 144-165 are pending.
Claims 1 and 160 have been amended.
Claims 146-148, and 150-165 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claim 6 due to an improper Markush grouping of alternatives is hereby withdrawn due to argument.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, 20, 21, 144, 145, and 149 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).

The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art would recognize a specific sequence as a growth factor agonist or an adhesion protein antagonist.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  There appears to be limited discussion of adhesion protein antagonist, save for the proteins that can be adhesion proteins.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming combinations comprising a growth factor receptor agonist and an adhesion protein antagonist.  This requires peptides with the functional ability to bind and neutralize an adhesion protein.  However, applicants have not described what structural requirements are needed to meet the functional requirements.  A person of skill in the art would not be aware of what chemical/physical/sequence requirements are necessary for the claimed functional characteristics.  In essence, applicants are claiming their invention by function.  That is not sufficient to meet the written description requirement.
	Humphries et al (J. Cell Sci. (2006) 119(19) p3901-3903) demonstrates that integrins have a large number of different binding compounds (fig on p3901, bottom of page).  Integrins bind to a wide range of ligands (p3901, 3d column, 2nd paragraph); the poster shows only the major interactions, and ignores a number of other binding partners (p3902, 1st column, 2nd paragraph).  This is only one class of adhesion molecules; it seems unlikely that the 
	Once a polypeptide is found that meets the claim limitations with respect to adhesion molecules, it will be difficult to extrapolate from that peptide to additional peptides, even for the same receptor.  Yampolsky et al (Genetics (2005) 1459-1472) teaches that, very often, even conservative substitutions will abrogate activity (table 3, p1465, top of page).  
	In essence, applicants have claimed a very large genus of compounds by function, but have provided very little actual information as to what structural requirements are necessary for the claimed function.  
(d) representative number of samples:  Applicants appear to have used a small subset of the claimed invention in their examples (p477, line 31).  From BLAST, the growth factor binding peptides appear to correlate to BMP (SEQ IDs 3, 10, 14, 16, 24, 37), TGFβ (SEQ ID 9, 22, 36), and growth factor 7 (SEQ ID 11, 35), and the adhesion molecules almost all bind various integrins (with one using a selectin antibody).  Note that a number of the adhesion molecule “antagonist” are actually siRNA, which does not read on the claims.  Considering that applicants are claiming compounds that can agonize any growth factor and antagonize any adhesion molecule, this is certainly not sufficient to provide written description.
response to applicant’s arguments
	Applicants argue that they have amended the claims to include inhibitors of adhesion proteins, and point to examples in the specification.
Applicant's arguments filed 22 March, 2021 have been fully considered but they are not persuasive.

It is not clear how expanding the functional limitation will give claims written description when they did not have it before.  This now allows for compounds that inhibit production of adhesion proteins, i.e. anything that inhibits anything in the pathway prior to the adhesion proteins, or prevents them from being located on the cell surface.  
Applicants point to their disclosure, emphasizing antibodies, RGD peptides, and siRNA.  To start, a statement that an antibody that binds to an adhesion molecule does not provide written description, because not all antibodies do so and applicants have not delineated the structural features required for an antibody to perform 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


first rejection
Claims 1, 6, 7, 20, 21, 144, 145, and 149 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and claims dependent on it, require a “pharmaceutical association” comprising two moieties.  While applicants have not defined the term “pharmaceutical association”, they appear to be using it as a mixture of the two components, note the examples, p477, line 31.  However, “association” is defined (Merriam Webster online dictionary) as “the aggregation of chemical species to form (as with hydrogen bonds) loosely bound complexes.”  As applicants appear to be using the term in a manner inconsistent with the dictionary definition, it is not clear how this term is to be interpreted, rendering the claims indefinite.
response to applicant’s arguments
	Applicants have argued that they have provided a definition in their arguments, which renders the claims definite.
Applicant's arguments filed 22 March, 2021 have been fully considered but they are not persuasive.

	Applicants can’t just propose any definition they want after they have submitted their application.  The dictionary definition is not consistent with their proposed definition, and have provided no evidence that a person of skill in the art would understand a “pharmaceutical association” to be defined the same way that they desire it to be defined.  It does not help that applicant’s interpretation of the term appears to shift – in their previous response, applicants stated that any mixture will read on the claim, now they argue that they just have to exert pharmaceutical effects at the same time, even if administered separately. 

second rejection
Claims 1, 6, 7, 20, 21, 144, 145, and 149 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, and claims dependent on it, requires that the growth factor receptor binding moiety have a molecular weight of less than 6,000 Da.  However, there is no limitation that this compound not be bound to another compound.  Imagine an embodiment where SEQ ID 10 (applicant’s elected species) is expressed as a fusion protein with SEQ ID 1 of Vandroux et al (US 20110207669), which has an RGD sequence (positions 138-140); presumably an integrin inhibitor.  The cutoff between the growth factor binding compound and the adhesion protein inhibitor is arbitrary.  Thus, it would not be clear if this compound met the limitation of a molecular weight of less than 6 kDa for the growth factor binding compound.
response to applicant’s arguments
	Applicants argue that a person of skill in the art would understand where the boundaries are, and that the RGD sequence is well known.
Applicant's arguments filed 22 March, 2021 have been fully considered but they are not persuasive.

	Applicants argue that a person of skill in the art would understand the boundaries.  No evidence was given for this assertion.  In essence, applicants appear to believe that a person if skill in the art, if they see a polypeptide construct, can intuit from the structure what the individual constructing the construct was thinking.  


Claim Rejections—Improper Markush
first rejection
Claim 7 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claim 7 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: there is no obvious commonality between these matrix binding proteins.  They appear to have different sequences, and different functions.  For example, as noted by Deng et al (Development (2003) 130 p173-184), dystroglycan plays a role in binding actin to the extracellular matrix and determining apical basal polarity (abstract).  Humphries et al (J. Cell. Sci. (2006) 119 p3901-3903) teaches that integrins have a wide range of functions (p391, 2nd column, 2nd paragraph, continues to 3d column), but they do not appear to overlap with the functions of dystroglycan 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
response to applicant’s arguments
	Applicants argue that these are cell adhesion proteins and inhibitors to them can be used with a growth factor receptor binding protein to convert a neoplastic cell to a normal cell.
Applicant's arguments filed 22 March, 2021 have been fully considered but they are not persuasive.

	Applicants have provided no evidence that a person of skill in the art believes that dystroglycan has similar functions to integrins, which have similar functions with syndecans; they have no structural similarity, and aside from applicant’s utility, a person of skill in the art would not use them together or think them interchangeable.  In other words, it is not clear that “cell adhesion protein” is a narrow enough genus to be a proper Markush group.

second rejection
Claims 1, 6, 7, 20, 21, 144, 145, and 149 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a 
Claim 1, and claims dependent on it, list a genus of growth factor receptor binding compounds, formed from two parts, PEP1 and PEP2.  PEP1 and PEP2 are both defined as Markush groups of small peptide sequences.  However, there is no common motif or identity between the sequences for each of these segments.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
response to applicant’s arguments
	Applicants argue that the sequences all have bind to growth factor receptors and that alternative sequences are not sufficient for an improper Markush grouping.
Applicant's arguments filed 22 March, 2021 have been fully considered but they are not persuasive.

	Applicants argue that binding to growth factor receptors is sufficient to make the Markush group proper.  These peptides do not all bind to the same receptor (note claim 6), so will have different activities.  The fact that they all bind to a class of receptors is simply not sufficient to make the Markush group proper.  
	Applicants next argue that alternative sequences alone are not sufficient to render the Markush group improper, and cite two appeals to the board.  It is agreed that sequence dissimilarity is not sufficient; if they all belonged to an art recognized grouping, the Markush group is still proper.  But they do not.  Determining a Markush grouping is a fact base determination made on a case by case basis.  It should be noted that applicants are citing two board decisions, which are not precedential.  In addition, the two board decisions turned on factors not present in the instant application; in one, all the members of the group were different fragments of the same protein, in the other, all the members of the group encoded homologs of the same protein.  Applicants have not pointed to any such commonality of the Markush group of the instant claims.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 144 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 144 requires that the growth factor receptor binding compound be a peptide or peptidomimetic.  However, claim 1, from which it depends, requires a peptide.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Please note that this rejection is necessitated by amendment.
response to applicant’s arguments
	Applicants argue that claim 1 allows for additional elements, while claim 144 does not.
Applicant's arguments filed 22 March, 2021 have been fully considered but they are not persuasive.

	The language of claim 144 does not exclude other elements.  A peptide with a PEG chain is still a peptide and reads on claim 144, for example.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 20, 21, 144, 145, and 149 are rejected under 35 U.S.C. 103 as being unpatentable over Zamora et al (US 20060205652) with evidentiary support from the GenBank entry AAI05185 for bovine collagen (uploaded 2007).  Please note that this rejection is necessitated by amendment.

Zamora et al discuss kits and methods for bone and cartilage repair comprising growth factor analogs (abstract).  A number of constructs are described comprising a growth factor binding agent (note paragraphs 33, 35, 41, 42, 46, 48, 50, etc).  The growth factor binding agent is described as a peptide (note definition of X in paragraph 33), with some peptides disclosed as growth factor binding agents that meet the limitations of the instant claims (note SEQ OD 54, paragraph 116, and SEQ ID 63, table 2, paragraph 118, both BMP analogs, for example).  These can be administered with demineralized bone matrix, which comprises collagen (paragraph 145) 
While this reference discusses all the limitations of the instant claims, they are selected as specific limitations selected from lists of other limitations; a fact pattern that matches obviousness better than anticipation.
Zamora et al discuss sequences TQLNAISVLYFDDSSNVILKKYRNMVV (SEQ ID 54) or SSLSILFFDENKNVVLKVYPMNTV (SEQ ID 116) as binding to growth factor receptors; these are less than 6000 Da in mass.  Alternatively, some of the formulas comprising these sequences are less than 6kDa.  For example, formula VI requires two different growth factor binding domains (paragraph 48), but they can be as small as 3 AAs (paragraph 46), and a heparin binding domain, attached via a Cys residue.  The heparin binding domain can be small (paragraph 88); even with one of the two sequences discussed above added, the entire compound is still under 6000 kDa.  These are combined with a collagen in some embodiments (read as an integrin inhibitor), rendering obvious claims 1, 7, 20, 21, 144, and 145.
The sequences bind to BMPs, which are members of the TGFβ superfamily, rendering obvious claim 6.
Formulations with a carrier are discussed, rendering obvious claim 149.
response to applicant’s arguments
	Applicants argue that an adhesion protein inhibitor must be free in solution, which collagen is not.
Applicant's arguments filed 22 March, 2021 have been fully considered but they are not persuasive.

	It is not clear why the adhesion protein inhibitor must be free in solution.  This requirement is not presented in the disclosure, nor have applicants provided any evidence that a person of skill in the art would believe this is a requirement.  Please note that collagen has every structural feature that applicants have stated is required to meet the claim limitations.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658